Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 5, 1994, which denied claimant’s application for reopening and reconsideration.
Initially, we find no abuse of discretion in the Board’s rejection of claimant’s application to reopen its prior decision ruling, inter alia, that claimant was ineligible to receive unemployment insurance benefits because he did not have a sufficient number of weeks of covered employment in his base period. Moreover, in view of claimant’s admission at the hearing that he was not prepared with accurate information when he filed his claim and that he used erroneous information on his application, as well as the testimony of claimant’s previous employers, substantial evidence supports the Board’s initial decision concerning claimant’s eligibility. This evidence also supports the Board’s finding that claimant was liable for an overpayment of benefits.
Cardona, P. J., Mercure, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.